DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of applicant’s arguments filed on November 29, 2021, the rejections of claims 1-14 under 35 U.S.C. 103 as stated in the Office Action mailed on August 31, 2021 have been withdrawn.

Reason for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 8 recite the first treatment is plasma treatment in an atmosphere including a mixed gas of a first gas containing an oxygen element but not containing a hydrogen element, and a second gas containing a hydrogen element but not containing an oxygen element.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7 and 9-14 variously depend from claim 1 or 8, so they are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 11, 2022